Clarke, J.:
The action is to recover damages for an alleged libel, and is brought " ■by the plaintiff on two alleged causes .of action predicated upon two articles published in the New York Herald. ■ The complaint-alleges that for more than ten years the.plaintiff was, and now is-" an artist an’d cartoonist, of national reputation for ingenuity and-skill in his profession-,.and was and -is the originator of the series of comic pictures entitled. “Buster Brown and his: dog Tige;” that tlig defendant maliciously composed and published -concerning. *535the plaintiff in his said profession the following false and defamatory matter, viz.:
“ Buster Brown’s Career.
“ All things have their periods of growth, flower and decay, even the subjects chosen by writers and illustrators contributing to the comic section of the Sunday newspaper.
“ Headers of the Herald's European edition have been expressing dissatisfaction with recent numbers of the ‘ Buster Brown ’ pictures. • A letter to the editor — reproduced in a special cable despatch on another page — explains to the grumbling children that Mr. Outcault has evidently ‘ run out of ideas’ and, 1 unlike' Mr. Gibson, is not willing to attempt something new.’
“ The European edition has provided its readers with the new and exceedingly amusing little pet ‘Nemo’ and other-illustrated features for its weekly comic section, and their popularity more than compensates for the waning interest in ‘ Buster Brown.’ ”
That the facts stated in said publication were wholly false, and that by reason thereof the plaintiff has been injured in his reputation and in his good name and credit as such artist, to his damage $50,000.
For the second cause of action, that the defendant maliciously composed and published concerning the plaintiff in his said profession the following.false and defamatory matter:
“ New Features Heplace Buster.
“ Sere,and yellow leaf period arrives and the Herald adopts more amusing pets. Compensate in interest. Letter to European edition says Mr. Outcault has evidently run out of ideas.
“ Special Cable to the Hrald.
Herald Bureau,
No. 49 Avenue De L’Opera,
Paris, Sunday.)
“ The Herald's European edition publishes the following: Considerable dissatisfaction has been expressed by readers of the European edition with recent numbers of ‘ Buster Brown.’ The following letter, for example, has been received and published:
*536“ ‘ Hotel Lord Byron,
“ ‘ No. 16 Rue Lord Byron,,
“ ‘ Paris, Jan. 10, 1906.
“ ‘ To the .Editor of 'the Herald:
“ ‘ What is the matter with Buster and Tige, children ? I will 'tell you. Mr. Outcault has evidently run out of ideas and no wonder ! But, unlike Mr. Gibson, he is not willing to attempt something new. ‘ The Buster and his Bath’, that you saw in the Herald last Sunday was one of the first of the Buster Brown series and appeared in the New Yorlt Herald several years ago when Buster was still somewhat raw and crude. This accounts for the difference that puzzled you.
“‘GRANNY.’
“ Grumblers do not appear to realize that the sere and yellow leaf period must arrive for Buster as well as for all things. The power of the European edition has' provided its readers with a new and exceedingly amusing pet, ‘ Little Nemo,’ whose popularity here with young and old alike is boundless.
“ Indeed, his adventures in Slumberland, the latest cataclysm provoked by Sammy Sneeze, and the agitated existence of those quaint little creatures, the Tiny Teds, form an amazingly popular feature of the weekly comic section of the. European edition that more than compensates for the waning interest of Buster’s pranks.”
That the facts stated in . said publication were whplly false, and that by reason thereof the plaintiff has been injured in his reputation and in. his good name and credit as such artist to his damage of $50,000. -
The defendant-demurred to each of the causes-of action set forth upon the ground that the complaint -did not state facts sufficient to constitute a cause of action. The learned Special Term overruled the demurrer, and from the judgment entered thereon this appeal is taken.
' In neither of the alleged causes of action is there an innuendo which explains the meaning of the words complained of, nor is there any allegation by way of innuendo which points to a libelous meaning. •
The complaint alleges that-the plaintiff is an artist and cartoonist of national reputation for ingenuity and skill, in his profession, and was and is the originator of a series of comic pictures and cartoons entitled “ Buster Brown and his dóg Tige.” It is clear that when *537an artist subnets his work to the public such work is subject to criticism, and that no one is answerable for fair comment or criticism thereon. The actor, the artist and the author submit their professional work to the public, and thereby appeal to the public for support and approval. They must accept with equal equanimity, praise and blame so long as the comment is directed at the work itself. (Newell Lib. & Slan. [2d ed.] 566, 567; Townsh. Slan. & Lib. [4th ed.] § 254; Odgers Lib. & Slan. [4th ed.] 202.)
This court said in Battersby v. Collier (34 App. Div. 347): 11 Fair and legitimate criticism is always permitted upon any work of art to which the attention of the public has been invited. * * * However skillful an artist may be, it is not a libel upon him. to say that any particular picture of his is not good of its kind. The same rules must be applied to persons in that profession as apply to persons in every other profession; and nothing can be said to be libelous of a man in his profession except something which degrades or lowers him in his professional character generally; and it is not a libel of one in that regard to say that, in any particular work, he lias fallen below the proper standard or has made a failure.” The Court of Appeals said in Triggs v. Sun Printing & Publishing Assn. (179 N. Y. 144): “An author, when he places his work before the public, invites criticism, and however hostile it may be, the critic is not liable for libel, provided he makes no misstatements of material facts contained in the writing and does not go out of liis way to attack the author.”
The- respondent, while admitting the foregoing rule, claims that the articles complained of are not fair criticism of the work of the artist, but are attacks upon him personally, and come within the rule stated in the Triggs Case (supra): “ If, under the pretext of criticising a literary production -or the acts of one occupyin g a public position, the critic takes an opportunity to attack the author or occupant, he will be liable in an action for libel.”
Respondent claims that the publication complained of falsely states the following material facts, viz.: (1) That the Herald's readers have been expressing dissatisfaction with plaintiff’s drawings ; (2) that plaintiff had run out of ideas and was. unwilling to attempt something hew ; (3) that the Buster Brown drawings had Reached the sere and yellow leaf period, i. e., that they were no *538longer meritorious' or popular, and (4) that the Herald had substituted therefor a more popular series of drawings. This does not seem to be the obvious and necessary interpretation of the words complained of.. -They, are, m our opinión, susceptible of interpretation as criticism of the particular work known as the Buster Brown Series of pictures. Where an artist has been for a long time engaged in the production" of a particular kind of work criticism "of that work upon the ground of sameness can hardly be said to be libelous per se.- The articles,, to our minds, are confined to a criticism of this series. of productions arid did not attack their author in his general capacity or reputation as an artist. The' severest part of the publication is perhaps the following: “ What is the matter with Buster and Tige, children ? I will tell you. Mr. Outeault has evidently run out of ideas and no wonder! But, unlike Mr. Gibson, he is not willing to attempt something new.”
That paragraph is certainly susceptible of the interpretation that it was in respect to the Buster Brown series that the plaintiff had run out of ideas. ' That is to say in regard to the particular work which he was submitting to the public, and só far from a sugges-' tion that he had run out of all ideas as an artist it is negatived by the statement that it was no wonder he had in regard to the particular work by reason of his_ long continuance therein, but that he had only to ,turn to .a new line of work, if willing to do so, to ■ achieve renewed success;
- We are called upon, therefore, to apply the rule .that where the words complained of. are capable of two meanings, one defamatory and the other not,' the question as to the sense in which they are msed can only be "subinitted to the jury when there is a proper innuendo pointing to an actionable meaning of which the words are capable. “It is * * well settled that where * •* * the language is capable of being construed in an innocent and harmless, as well as an injurious sense, an innuendo, to point nut the meaning which the plaintiff claims to be the true meaning and tne one upon which he relies to sustain his action, is necessary to the. sufficiency of the statement of a cause of action.” (Beecher v. Press Publishing Co., 60 App. Div. 536.)
The same rule is laid down in actions for slander. (Hemmens v. Nelson, 138 N. Y. 517, 531.)
*539As the words complained of are susceptible of the interpretation as criticisms of the artist’s work and, therefore, not libelous per se, the complaint fails to state a cause of action by not. containing an innuendo pointing out the particular meaning which the plaintiff now seeks to ascribe thereto.
The judgment overruling the demurrer should, therefore, be reversed, with costs, and the demurrer sustained, with costs to the appellant, with leave to the respondent, however, within twenty days upon payment of such costs to serve an amended complaint.
Patterson, P. J., Ingraham, Laughlin and Scott, JJ., concurred.
Judgment reversed, with costs, and demurrer sustained, with costs, with leave to plaintiff to amend on payment of said costs. Order filed.